OKIGINAL                                            09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0341


                                       DA 22-0341


 STATE OF MONTANA,                                                         SEP   2 7 2022
                                                                         Bowen Greenwooa
                                                                       Clerk of Supreme Court
             Plaintiff and Appellee,                                      State nf kfinntane



       v.                                                           ORDER

 RICHARD WAYNE SPARKS,

             Defendant and Appellant.



       On August 15, 2022, self-represented Richard Wayne Sparks filed a "Request for
Judicial Notice" where he asks this Court to expedite both of his appeals because of his
current health condition while incarcerated. Sparks explains that he has several diseases
of the liver, including cancer, and that his treatment options are no longer effective. He
also mentions consolidating both of his appeals. The State has not filed a response. On
September 22, 2022, Sparks filed a letter, again requesting expedited briefing, which this
Court deemed a motion.
       This Court was waiting for the filing of the District Court record, occurring on
September 26, 2022, before addressing Sparks's motions.
       This Court previously addressed Sparks's request to consolidate his appeals,
ultimately denying it because he is represented by counsel in his direct appeal of a
conviction, and he is not entitled to representation of counsel in this instant appeal of a
court's order denying a postconviction motion for relief. See State v. Sparks, No. DA 22-
0341, Order (Mont. Aug. 16, 2022). Sparks is not entitled to joinder of his appeals.
      Sparks, however, may seek expedited review in this appeal. He has not offered a
briefing schedule. Sparks's opening brief is due thirty days from the receipt of the record.
Given the foregoing, we will advance him some latitude with the expectation that no
motions for extension of time will be allowed.
      Therefore,
      IT IS ORDERED that:
      1. Sparks shall prepare, file, and serve his opening brief in this appeal on or before
         Wednesday, December 28, 2022. This Court will not entertain any motions for
         extension of time;
      2. The State of Montana shall prepare, file, and serve its response brief on or before
         Wednesday, March 29, 2023. This Court will not entertain any motions for
         extension of time; and
      3. Sparks shall file his reply brief on or before Wednesday, April 19, 2023.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Richard Wayne SparksAr,sonally.
      DATED this      -.3-s-clay of September, 2022.
                                                For the Court,




                                                               Chief Justice




                                            2